Motion Granted; Abatement Order filed March 26, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00654-CR
                                    ____________

                            CHAD SMALL, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1383973

                             ABATEMENT ORDER

      Appellant Chad Small appeals his conviction for aggravated robbery. The
certification of the defendant’s right of appeal appears to be incorrect. The
certification states this “is a plea-bargain case, and the defendant has no right of
appeal.” The judgment reflects that this is not a plea bargain case. On March 9,
2015, appellant filed a motion requesting this court to abate the appeal for
correction of the certification of the right of appeal. The motion is granted.
      We direct the trial court to review the record, and, if necessary, correct the
certification of the defendant’s right of appeal, request the trial court clerk to
prepare and certify a supplemental clerk’s record containing the corrected
certification, and file the supplemental clerk’s record with this court within 30 days
of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                       PER CURIAM